       Case 2:20-cv-00057-BMM Document 1 Filed 11/02/20 Page 1 of 5



ADAM COOK
EVERETT COOK LAW
Attorneys at Law
217 East Park Avenue
P. 0. Box969
Anaconda, Montana 59711
Telephone: (406) 563-5005
Fax: (406) 563-0380
ATTORNEYS FOR PLAINTIFF


              IN THE UNITED STATE DISTRICT COURT
                     DISTRICT OF MONTANA
                        BUTIE DIVISION


 ANTHONY CASSIDY SR.,
                                           Cause No.
              Plaintiff,
 v.
 GARNET USA, LLC, d/b/a GMA                COMPLAINT
 MINING USA,

              Defendant.




      COMES NOW ANTHONY CASSIDY SR., by and through his

attorneys of Everett Cook Law, and for his cause of against the defendants,

claims and alleges as follows:

                                      I

      Plaintiff ANTHONY CASSIDY SR., has been and continues to be a

resident of the city of Whitehall, State of Montana. The basis for

I COMPLAINT
       Case 2:20-cv-00057-BMM Document 1 Filed 11/02/20 Page 2 of 5



jurisdiction is 28 U.S.C. § 1331, as the Federal Courts have original

jurisdiction over all civil actions arising under the laws of the United States.

                                        II

      Defendant GARNET USA, LLC, d/b/a GMA Mining USA, hereinafter

referred to as "GMA," has been and continues to be a domestic limited

liability company located in Alder, Montana.

                                       III

      GMA offered Mr. Cassidy the position of Level One Dry Plant

Operator with its company. As a condition of employment, GMA required

Mr. Cassidy to submit to a pre-employment physical.

                                       IV

      Mr. Cassidy reported to Beaverhead Urgent Care and Family Practice

on February 19,   2020,   for his pre-employment physical. Julie Seminara,

MPAS, PA-C conducted a physical examination on behalf of GMA and

noted that Mr. Cassidy was not qualified for duty "without stress EKG or 24

hour BP monitor per my supervising physician."

                                       V

      Following that visit, Defendant informed Cassidy that he had not

passed the physical examination. Plaintiff offered to complete the 24 hour

BP monitoring and/or stress EKG to show defendant he was physically


2 COMPLAINT
       Case 2:20-cv-00057-BMM Document 1 Filed 11/02/20 Page 3 of 5



capable of performing the essential job functions. Defendant declined

Plaintiffs offer.

                                       VI

      On February 21,   2020,   Cassidy reported to Dr. Joseph Sofianek based

on the concerns raised in the physical examination conducted by Julie

Seminara. Dr. Joseph Sofianek cleared Cassidy for duty and specifically

found that Plaintiff did not have any health concerns that would have

prevented him from performing the essential functions of the job of Plant

Operator Level 1 as described in Defendant's job description. Cassidy

reported Dr. Sofianek's findings to Defendant and offered again to perform

the Stress EKG and/or 24 hour BP monitoring despite Dr. Sofianek's

findings.

                                      VII

      On February 26,   2020,   GMA mailed a letter to Mr. Cassidy

withdrawing its offer of employment because GMA received "unsatisfactory

results in [Mr. Cassidy's] pre-employment physical." Defendant refused to

authorize the additional testing recommended by PA Seminara, it refused

to accept the findings of Plaintiffs personal physician Dr. Sofianek, and it

refused to accept the results of tests Plaintiff offered to undergo.




3 COMPLAINT
       Case 2:20-cv-00057-BMM Document 1 Filed 11/02/20 Page 4 of 5



                                     VIII

      Plaintiff was not disabled and he was fully capable of performing the

essential functions of the offered job without accommodation.

                                      IX

      GMA unlawfully discriminated against Mr. Cassidy, in violation of the

Montana Human Rights Act, the Americans With Disabilities Act and the

ADA Amendments Act, including but not limited to: when it withdrew his

offer of employment and refused employment to him on the basis of

perceived physical disability, when it regarded him as disabled, when it

failed to enter the interactive process with him, when it failed to discuss the

results of his pre-employment physical with him, and when it failed to

discuss the seriousness of his perceived disability.

                                      X

      Defendants GMA acted with malice and/or reckless indifference to

the federally protected rights of plaintiff and should be required to pay

punitive damages as a result.




4 COMPLAINT
       Case 2:20-cv-00057-BMM Document 1 Filed 11/02/20 Page 5 of 5




      WHEREFORE, Plaintiff ANTHONY CASSIDY SR. prays judgment

against Defendant as follows:


              1.   For Plaintiffs past, present, and future lost wages;

              2.   For compensatory damages;

              3.   For all other general damages including
                   emotional distress;

              4.   For punitive damages;

              5.   For attorney's fees and cost; and

              6.   for such other and further equitable relief that
                   the Court deems just and proper.



              DATED THIS    3o9J...    DAY OF OCTOBER,       2020.



                               EVERETT COOK LAW


                               BY:~~~
                                   AM COOK
                                Attorney for plaintiff




5 COMPLAINT
